DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1-20 are pending 
Claims 1-20 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of European Application No. EP1009132.9 filed on 11/17/2011 and PCT Application PCT/EP2012/072542 filed on 11/14/2012. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber (US 2009/0175940).
Gruber teaches compositions comprising solubilized ibuprofen granulate and a base such as sodium carbonate or sodium hydroxide (paragraphs 0064-0066).  Gruber teaches carbonates can be used to mask the unpleasant taste of ibuprofen salts, and as a consequence it would follow that one of ordinary skill in the art would eliminate such irritation during oral administration of ibuprofen by formulating a composition of an ibuprofen salt with a carbonate, such as sodium carbonate (paragraph 0016).  Gruber teaches the base present in an amount of 0.5 to 1.2 moles of ibuprofen (claim 2).  Gruber teaches providing enough base to provide a pH of at least 7.5 (paragraph 0089).  Gruber teaches that ibuprofen arginine (e.g. L-arginine salt of ibuprofen) provides enhanced dissolution in water (paragraph 0007).  Gruber teaches that ibuprofen is commonly formulated at an amount of 200 and 400 mg (paragraph 0002).  Gruber teaches ibuprofen tablets that are ingested with 100 mL at a pH greater than 5.0, which aid in absorption (paragraph 0006).
Gruber does not teach a composition comprising ibuprofen arginine and sodium carbonate present at the claimed molar ratios.  Gruber does not disclose the pH of 9.0-9.5.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition comprising ibuprofen arginine and sodium carbonate present at the claimed molar ratios, as suggested by Gruber, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since solubilized ibuprofen granulate and a base such as sodium carbonate or sodium hydroxide can be formulated together for improved dissolution as taught by Gruber, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Even though the range for the component amounts as taught by Gruber are not the same as the claimed amounts, Gruber does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the dosage amounts and arrive at the overlapping ranges in order to increase the efficacy of the composition, with a reasonable expectation of success absent evidence of criticality for the claimed values.  Still further, it is obvious to vary and/or optimize the component amounts and thus the pH provided in the composition, according to the guidance provided by Gruber, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Even though the range for pH as taught by Gruber are not the same as the claimed amounts, Gruber does teach an overlapping range of pH, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the pH and arrive at the overlapping ranges in order to increase the efficacy of the composition, with a reasonable expectation of success absent evidence of criticality for the claimed values.  Still further, it is obvious to vary and/or optimize the component amounts and thus the pH provided in the composition, according to the guidance provided by Gruber, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to the limitation claimed in instant claims 10 and 20, which claims, Gruber does not specifically teach the exact amounts claimed in instant claims 10 and 20. However, it would be within the skill of an ordinary artisan to be able to modify the volume of water in order to obtain the desired tolerability of the solution. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629